scott grunsted petitioner v commissioner of internal revenue respondent docket no 12954-09l filed date p filed late purported income_tax returns for and showing zero income and seeking refunds for taxes with- held r notified p that two of the purported returns would not be accepted for lack of sufficient information and that they were based on frivolous positions p resubmitted substantially identical purported tax returns for those two years r assessed five frivolous_return penalties under sec_6702 i r c against p for those years p failed to pay the penalties r then commenced collection action against p p argues that r may not proceed with the proposed collection action as the penalties were invalid assessments p maintains that the pen- alties were not properly assessed because no district_director exists district directors were eliminated after the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 r moves for summary_judgment held p is liable for the five frivolous_return penalties under sec_6702 i r c which were validly assessed because the district_director responsibilities were reassigned under the savings provision of the internal_revenue_service restruc- turing and reform act of publaw_105_206 112_stat_689 and irs deleg order formerly irs deleg order rev internal_revenue_manual pt dollar_figure date verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila united_states tax_court reports held further r may proceed with collection held further p is not subject_to a penalty under sec_6673 i r c but is warned that continued frivolous argu- ments may subject him to the sec_6673 i r c penalty in the future scott grunsted pro_se lisa m oshiro and melanie senick for respondent opinion kroupa judge this collection review matter is before the court on respondent’s motion for summary_judgment under rule the first issue for decision is whether petitioner is liable for the five frivolous_return penalties assessed for the and tax years the years at issue we find that he is liable the second issue for decision is whether respondent’s determination to proceed with the pro- posed collection action is an abuse_of_discretion we hold it is not background petitioner resided in hayden idaho at the time he filed the collection review petition petitioner is a husband a father and a college graduate petitioner filed late purported income_tax returns on form 1040ez for each of the years at issue his purported returns showed zero income petitioner attached letters to the pur- ported returns supporting his zero income filings by claiming that private sector payments for labor are not taxable he attached a form_4852 substitute for form_w-2 wage and tax statement to each purported tax_return petitioner reported that his employer agency software inc had with- held federal_income_tax state tax local_tax social_security_tax and medicare_tax petitioner sought refunds for all fed- eral taxes withheld and also requested refunds for social_security and medicare taxes in his letters respondent notified petitioner in a letter that the pur- ported returns for and would not be accepted because they lacked sufficient information and were based on frivolous positions petitioner resubmitted substantially iden- unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila grunsted v commissioner tical purported tax returns for those two years again showing zero income and again seeking a refund of certain amounts withheld from his wages respondent assessed frivolous_return penalties against petitioner for the three years at issue respondent assessed a penalty for each of the five purported returns filed in those years in the amounts of dollar_figure and dollar_figure for dollar_figure and dollar_figure for and dollar_figure for petitioner failed to pay the penalties respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing with respect to the five frivolous_return penalties respondent also filed two notices of federal_tax_lien with the relevant county recorder one lien dealt with the two pen- alties for and the one penalty for the other lien dealt with the two penalties for respondent notified petitioner of the federal tax_liens detailing the liens and petitioner’s right to a collection_due_process cdp hearing petitioner responded to the levy and lien notices asserting that no lawful assessments had been made and threatening criminal complaints and civil_action petitioner argued that the penalties were invalid assessments because no district_director exists per petitioner the secretary is required under regulations to appoint a district_director for assess- ment purposes and no tax may be assessed without a dis- trict director respondent’s appeals_office scheduled a cdp hearing and requested petitioner to provide outstanding tax returns and certain financial information petitioner failed to provide any returns or financial information so that collection alter- natives could be considered petitioner did however send a long letter arguing that respondent had failed to follow assessment procedures because the secretary had not appointed a district_director in his geographical area peti- tioner concluded that because there was no district_director there were also no assessment officers and therefore the pen- alties could not be assessed against him petitioner also asserted other arguments that his wages were zero and that he was not subject_to any frivolous_return penalty the amount of the frivolous submission penalty was increased from dollar_figure to dollar_figure in de- cember see tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila united_states tax_court reports respondent’s appeals_office again asked petitioner to pro- vide tax returns and other information and notified peti- tioner that his arguments were frivolous after sending yet another letter with substantially_similar arguments peti- tioner had a telephone cdp hearing petitioner raised substantially_similar arguments at his hearing and he failed to provide the requested documents or propose collection alternatives respondent’s appeals_office upheld respondent’s collection action including a proposed levy and sent a determination_letter to petitioner petitioner timely filed a petition with this court petitioner’s only argument in his two-sentence peti- tion is that he does not owe the frivolous_return penalties because proper assessment cannot be made in the absence of a district_director respondent filed a motion for summary_judgment and petitioner filed a response this is the first time this court has addressed in a published opinion the question of whether the absence of a district_director causes an assess- ment to be invalid discussion petitioner has followed in the footsteps of numerous others who have unsuccessfully attempted to avoid paying federal income taxes petitioner wants only to contest his liability for the frivolous_return penalties in this collection review matter we begin by noting that we have jurisdiction to review a determination notice issued under sec_6330 where the underlying tax_liability consists of frivolous_return penalties see 130_tc_44 we also note that petitioner may contest the frivolous_return penalties before this court see id pincite we next review general rules that apply to summary_judgment a federal district_court has rejected the district_director argument united_states v booth aftr 2d ustc par big_number e d cal we are not however bound by the decision of the district_court for the eastern district of california petitioner did not receive a deficiency_notice with respect to the frivolous_return penalties because the statutory deficiency procedures do not apply to frivolous_return penalties see sec_6703 290_fsupp2d_1220 d nev petitioner also has not disputed the penalties during a prior conference with respondent’s appeals_office see 128_tc_48 as a result petitioner may contest the penalties both at a cdp hearing and before this court verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila grunsted v commissioner the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted if the pleadings and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we next consider the standard of review under which we evaluate respondent’s summary_judgment motion where the validity of the underlying tax_liability is properly at issue as the case is here we will review the matter de novo see callahan v commissioner supra pincite 114_tc_604 where the validity of the underlying tax_liability is not properly at issue we will review the commissioner’s determination for abuse of discre- tion see callahan v commissioner supra pincite sego v commissioner supra pincite we now review the frivolous_return penalties in light of the dual purpose of our review a civil penalty for filing frivolous returns may be assessed against a taxpayer if three require- ments are met first the taxpayer must file a document that purports to be an income_tax return sec_6702 second the purported return must lack the information needed to gauge the substantial correctness of the self-assessment or contain is substantially incorrect id third the taxpayer’s position must be frivolous or demonstrate a desire to delay or impede the administration of federal laws sec_6702 we generally look to the face of the documents to determine whether a taxpayer is liable for a frivolous_return penalty as a matter of law see 290_fsupp2d_1220 d nev the self-assessment income_tax information indicating respondent satisfied the first element by showing that petitioner filed five documents for the years at issue that each purported to be an income_tax return the five form sec_1040ez purported to be income_tax returns filed to obtain tax refunds see callahan v commissioner supra pincite petitioner attached a form_4852 to each purported return reporting amounts that petitioner’s employer had withheld verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila united_states tax_court reports for tax petitioner thus filed five purported tax returns for the years at issue respondent satisfied the second element as well petitioner claimed on his purported returns and on the attached forms that he received no wages the same forms how- ever indicated that agency software inc had withheld cer- tain taxes on wages to petitioner petitioner attached expla- nations to his initial purported returns clarifying that the payments he received were for labor these attached letters made patently erroneous assertions including that the fed- eral government could tax only income federally connected and not the payments petitioner received from the private sector by the same token none of the purported returns petitioner submitted contained information on which the substantial correctness of the self-assessment might be deter- mined finally respondent satisfied the third element by showing that the purported returns reflect frivolous positions this court and others have repeatedly characterized returns reflecting zero income and zero tax as frivolous see blaga v commissioner tcmemo_2010_170 ulloa v commissioner tcmemo_2010_68 hill v commissioner tcmemo_2003_144 rayner v commissioner tcmemo_2002_30 affd 70_fedappx_739 5th cir petitioner advanced meritless tax-protester arguments to report zero wages on his purported returns we do not address petitioner’s ground- less arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir we therefore find that petitioner is liable for the frivolous_return penalties under sec_6702 because all of the elements have been met petitioner argued to respondent’s appeals_office and in his petition that respondent cannot assess frivolous_return pen- alties against him even if sec_6702 would otherwise apply because the assessments for the penalties are invalid we disagree an assessment is made by recording the liability of a tax- payer in the office of the secretary in accordance with rules or regulations prescribed by the secretary sec_6203 assess- ments are made by assessment officers who are appointed by verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila grunsted v commissioner the district_director and the director of the regional service_center sec_301_6203-1 proced admin regs petitioner argues that there is no district_director therefore no assess- ment officers have been properly appointed and so there can be no valid assessment of frivolous_return penalties against him petitioner is correct in arguing that there are no longer any district directors he errs however in concluding that there were no valid assessments because of the absence of district directors the irs has been reorganized several times in recent his- tory the district_director position and responsibilities were assigned to others after the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 required the commissioner to eliminate or substantially modify the irs’ national regional and district structure id sec_1001 112_stat_689 to ensure continuity of operations the rra specifically included a savings provi- sion id sec_1001 the savings provision applies to keep in effect regulations that refer to officers whose positions no longer exist id it also provides that nothing in the reorga- nization plan would be considered to impair any right or remedy to recover any penalty claimed to have been collected without authority id furthermore irs deleg order formerly irs deleg order rev internal_revenue_manual pt dollar_figure date allows directors submission processing field compliance services field and accounts management field to appoint assessment officers this order further implemented congress’ intent that the irs’ normal duties including that of assessment not be obstructed by the reorganization in short petitioner’s frivolous_return penalties were properly assessed and his argument albeit novel is without merit petitioner has not advanced arguments or presented evi- dence allowing us to conclude that the determination to sus- tain the proposed collection action was arbitrary capricious or without sound basis in fact or otherwise an abuse_of_discretion see eg 129_tc_107 see h conf rept pincite 1998_3_cb_747 the irs commissioner is directed to restructure the irs by eliminating or substantially modifying the present-law three-tier geographic structure and replacing it with an organizational structure that features operating units serving particular groups of taxpayers with similar needs the legality of irs actions will not be affected pending further appropriate statutory changes relating to such a reorganization eg eliminating statutory references to obsolete positions verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila united_states tax_court reports petitioner did not provide any collection alternatives or present any other defenses the record indicates that the only issues petitioner raised throughout the administrative process in his petition and at the sum- mary judgment hearing were frivolous tax-protester argu- ments and groundless arguments about assessment authority we therefore conclude that respondent’s deter- mination to proceed with the proposed collection action is not an abuse_of_discretion it is appropriate for us to grant respondent’s summary_judgment motion we now address whether it is appropriate for us to impose a penalty against petitioner on our own motion under sec_6673 this section authorizes the tax_court to require a tax- payer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless see sec_6673 scruggs v commissioner tcmemo_1995_355 affd with- out published opinion 117_f3d_1433 11th cir zyglis v commissioner tcmemo_1993_341 affd without pub- lished opinion 29_f3d_620 2d cir the purpose of sec_6673 like that of sec_6702 is to compel taxpayers to think and to conform their conduct to settled tax prin- ciples see 791_f2d_68 7th cir we note that the type of argument petitioner raised espe- cially that his wages are not taxable is the type of argument that has been deemed by this court to be frivolous and or sanctionable under sec_6673 it is apparent from the record that petitioner instituted this proceeding in continu- ation of his refusal to acknowledge and satisfy his tax obliga- tions such proceedings waste the court’s and respondent’s limited resources taking time away from taxpayers with legitimate disputes we take this opportunity to admonish petitioner that the court will consider imposing a substantial penalty if petitioner returns to the court and advances similar arguments in the future we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila grunsted v commissioner to reflect the foregoing an appropriate order and decision for respondent will be entered f verdate 0ct date jkt po frm fmt sfmt v files grunsted sheila
